Opinion filed July 25, 2019




                                      In The


        Eleventh Court of Appeals
                                    —————
                                No. 11-19-00208-CR
                                    —————

                              RABIA QUTAB, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 35th District Court
                              Brown County, Texas
                         Trial Court Cause No. CR24975


                      MEMORANDUM OPINION
       Appellant, Rabia Qutab, has filed a motion to dismiss this appeal. In the
motion, Appellant asks that the notice of appeal be withdrawn and that this appeal
be dismissed. The motion to dismiss is signed by both Appellant and Appellant’s
counsel in compliance with TEX. R. APP. P. 42.2.
        The motion is granted, and the appeal is dismissed.




                                                                            PER CURIAM


July 25, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2